In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1093V
                                     Filed: March 24, 2016
                                         UNPUBLISHED
*********************************
ANTHONY NELSON,                                   *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On September 29, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that he suffered a left shoulder injury due to an
influenza (“flu”) vaccination he received on December 4, 2014. On February 10, 2016,
the undersigned issued a decision awarding compensation to petitioner based on the
respondent’s proffer. (ECF No. 15).

       On February 16, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 19). Petitioner requests attorneys’ fees in the amount of $15,147.00 and
attorneys’ costs in the amount of $1,133.70 for a total amount of $16,280.70. Id. at 1.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On March 1, 2016, respondent filed a response to petitioner’s motion. (ECF No.
20). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 2. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2 n.2. Additionally, she asserts that her “estimation of reasonable
attorney’s fees and costs for the present case roughly falls between $12,000.00 and
$14,000.00,” but provides no basis for (or explanation for how she arrived at) this
proposed range. Id.

        On March 11, 2016, petitioner filed a reply. (ECF No. 21). Petitioner argues that
respondent has provided “no precise objection” but only “a self-serving ‘estimation’ of
what the Respondent believes the range for fees and costs in this type of case should
be.” Id. at 1-2. Petitioner included a list of the attorneys’ fees and costs awarded to
petitioner’s counsel in similar cases since late 2014 for reference.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

        Petitioner requests additional attorneys’ fees in the amount of $1,020.00 (four
hours of time) for preparing the reply. Id. at 4 n.1; 5 n.3. He has not, however, provided
specific billing entries describing how this time was expended. The undersigned finds
the request for additional hours spent preparing the reply to be reasonable and awards
the full amount requested for preparation of the reply brief, $1,020.00. 3 Thus, the total
amount awarded for attorneys’ fees and costs is $17,300.70.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $17,300.70 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian Muller.


3
 The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other
cases.

4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would

                                                     2
        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      3